Gardner, Presiding Judge.
The plaintiff, one Judge Davison, filed an action in the Civil Court of Fulton County against Helen L. Blalock and Harvin Blalock seeking damages for alleged diminution of the value of a certain motor vehicle; the petition alleges that the vehicle was owned by the plaintiff and was being driven by the plaintiff’s son, James Davison, at the time of the accident; that the motor vehicle was damaged in the amount of $750. • The case was heard without a jury before Judge Thomas L. Camp, a Judge of the Civil Court of Fulton County, who found for the plaintiff in the sum of $225. The defendants filed a motion for a new trial on the statutory grounds. This motion was denied and it is to that judgment that the case is here for review.
The evidence shows substantially that the car was registered in the name of the plaintiff; that James Davison, the driver of the car, testified that the ear belonged to his father; that the plaintiff swore the car was in his name; that the plaintiff can neither read nor write; that the plaintiff’s two boys were using and paying for the car.
There is no direct attack made upon the authority of counsel to proceed on behalf of his plaintiff. In the absence of such, the attorney is presumed to have authority to represent a client. See Harrell v. Williams, 14 Ga. App. 171 (80 S. E. 534). Moreover, the same case holds that under certain circumstances (the test of which has been met in the case at bar) a *124defendant is estopped from claiming that attorneys were without authority to bring suit. Under the facts of the instant case there is nothing to the contention that the plaintiff was not a proper party to the suit. The evidence is amply sufficient to support the judgment in favor of the plaintiff.
Decided January 26, 1960.
McCord A Cooper, Robert B. McCord, for plaintiffs in error.
Jessee & Nodvin, G. William Jessee, contra.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.